Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez.
En el pasado, hemos advertido el peligro de que las agencias administrativas se beneficien o lesionen derechos de ciudadanos por motivo de realizar notificaciones defec-tuosas que pueden inducir a error a la parte que interesa ejercer su derecho a solicitar revisión ante la Rama Judicial. Hoy nos encontramos ante una de las situaciones en que más lesivo resultaría devolver la controversia a la agencia para que recaiga en sus manos enmendar un for-mulario de notificación defectuoso, el cual reiteradamente se ha negado a reformular. Ello, porque estamos ante un *937patrón de incumplimiento de la Administración de Correc-ción en procesos de notificación a la población correccional, lo que provoca que la agencia de la cual el peticionario desea solicitar revisión ante la Rama Judicial mantenga la llave para activar ese proceso.
Ante ese cuadro, disiento del proceder de una Mayoría de la Sala II de este Tribunal. En su lugar, acogería el recurso que nos ocupa con el fin de examinar si el foro apelativo intermedio podía dilucidar, en los méritos, el re-clamo incoado por el confinado.
Expuesta así la controversia, procedo a esbozar los an-tecedentes fácticos y procesales que la suscitaron.
I
Tras la celebración de una vista disciplinaria, se deter-minó que el Sr. José L. García Sierra (señor García Sierra o peticionario) infringió el Código 125 del Reglamento Núm. 7748 de 21 de septiembre de 2009, conocido como Reglamento Disciplinario para la Población Correccional. Por tal motivo, la Administración de Corrección le impuso como sanción una segregación disciplinaria de sesenta días, vista disciplinaria se celebró el 19 de mayo de 2014 y el 22 de mayo de ese mismo año se le notificó personal-mente la Resolución administrativa al señor García Sierra. Adviértase que esta Resolución contiene un lenguaje es-tándar que le apercibe al peticionario que, de no estar de acuerdo con la determinación de la agencia,
[...] tiene derecho de solicitar Reconsideración ante la Oficina de Asuntos Legales, dentro de Veinte (20) días calendarios con-tados a partir de la notificación de la Resolución. Deberá solici-tar al Oficial de Querellas que le provea el formulario para so-licitar la Reconsideración. La parte adversamente afectada podrá, sin embargo dentro del término de treinta (30) días, pre-sentar una solicitud de Revisión Judicial ante el Tribunal de Apelaciones, a partir de la fecha del Archivo en Autos de la Copia de la Notificación de la Resolución Final de la Agencia. Apéndice de la Petición de certiorari, Anejo Núm. 2, pág. 2.
*938Oportunamente, el 23 de mayo de 2014, el señor García Sierra presentó una moción de reconsideración ante la agencia. (1) En esencia, solicitó que se revocara la sanción impuesta en su contra. El 24 de junio de 2014, la referida moción fue declarada “no ha lugar”. Sin embargo, no fue hasta el 19 de septiembre de 2014 que esta determinación le fue notificada al peticionario. Allí, se le apercibió de su de-recho a presentar un recurso de revisión judicial ante el Tribunal de Apelaciones, “dentro del término de 30 días calen-darios a partir de la fecha de la resolución final de la agencia”. Apéndice de la Petición de certiorari, Anejo Núm. 3.
De esta última notificación e inconforme con la determi-nación de la agencia, el 20 de octubre de 2014, el señor García Sierra recurrió ante el Tribunal de Apelaciones me-diante recurso de revisión. El 17 de diciembre de 2014, el foro apelativo intermedio emitió una Sentencia en la cual desestimó el recurso por considerarlo prematuro. Esencial-mente, concluyó que aunque la Resolución notificada del 22 de mayo de 2014 le apercibe al peticionario del término para solicitar reconsideración, esta no explica cómo se ac-tivan los términos particulares para acudir en revisión judicial. Esto es, la Resolución no dispone cómo comienzan a transcurrir los términos cuando la agencia acoge la soli-citud de reconsideración, actúa sobre ella, la rechaza de plano o guarda silencio. Ello, conforme a la Sec. 3.15 de la Ley de Procedimiento Uniforme del Estado Libre Asociado de Puerto Rico(2) (LPAU), 31 LPRAsec. 2165, y su jurispru-dencia interpretativa.
En consecuencia, el Tribunal de Apelaciones sostuvo que la notificación incompleta en términos de los derechos que le asisten al señor García Sierra para revisar la deter-minación de la agencia, resulta en una notificación defec-*939tuosa que infringe el debido proceso de ley. Por ello, dicta-minó que el recurso presentado era prematuro, hasta tanto la agencia enmendara su formulario de notificación para cumplir con todas las advertencias que requiere la LPAU.
En desacuerdo con ese proceder, el señor García Sierra recurrió ante este Tribunal. No obstante, mediante Resolu-ción emitida en el día de hoy, se declara “no ha lugar” el recurso de certiorari presentado.
Coincido con el razonamiento del Tribunal de Apelacio-nes en torno a la notificación defectuosa y las serias conse-cuencias jurídicas del incumplimiento de la agencia, pero no considero que el remedio otorgado en este caso particular sea desestimar el recurso por prematuro. Por los fun-damentos que expondré a continuación, opino que el Tribunal de Apelaciones venía llamado a atender el recurso de revisión presentado. En consecuencia, disiento.
II
Con el fin de exponer los fundamentos que me llevan a disentir del dictamen que hoy emite la Sala II de este Tribunal, es imperativo examinar el marco estatutario y ju-risprudencial pertinente. Procedo.
Como es conocido, la LPAU se promulgó con el propósito de uniformar los procedimientos administrativos ante las agencias. De esta forma, se estableció un cuerpo de reglas mínimas para gobernar los procesos de adjudicación y re-glamentación en la administración pública. Vitas Health Care v. La Fe et al., 190 DPR 56, 65 (2014). A tono con ello, se ha determinado que, de ordinario, las disposiciones de la LPAU desplazan y tienen primacía con relación a toda re-gla de una agencia que sea contraria a la referida legislación. Vitas Health Care v. La Fe et al., supra, pág. 66; Perfect Cleaning v. Cardiovascular, 162 DPR 745, 757 (2004). En otras palabras, aquellos organismos adminis-trativos que no estén excluidos de aplicación de la LPAU *940carecen de autoridad para adoptar requisitos adicionales o distintos a los establecidos por esa ley. Vitas Health Care v. La Fe et al., supra, pág. 66. Por lo tanto, desde la aproba-ción de la LPAU las agencias vienen llamadas a llevar a cabo sus procedimientos de reglamentación, adjudicación y concesión de licencias y permisos en armonía con los capí-tulos correspondientes de ese esquema legal. Perfect Cleaning v. Cardiovascular, supra, pág. 757.
A. Por tratarse de lo que concierne a la controversia ante nos, examinaré la Sec. 3.15 de la LPAU, de la cual surge expresamente lo siguiente:
La parte adversamente afectada por una resolución u orden parcial o final podrá, dentro del término de veinte (20) días desde la fecha de archivo en autos de la notificación de la reso-lución u orden, presentar una moción de reconsideración de la resolución u orden. La agencia dentro de los quince (15) días de haberse presentado dicha moción deberá considerarla. Si la re-chazare de plano o no actuare dentro de los quince (15) días, el término para solicitar revisión comenzará a correr nuevamente desde que se notifique dicha denegatoria o desde que expiren esos quince (15) días, según sea el caso. Si se tomare alguna determinación en su consideración, el término para solicitar re-visión empezará a contarse desde la fecha en que se archive en autos una copia de la notificación de la resolución de la agencia resolviendo definitivamente la moción de reconsideración. Tal resolución deberá ser emitida y archivada en autos dentro de los noventa (90) días siguientes a la radicación de la moción de reconsideración. Si la agencia acoge la moción de reconsidera-ción pero deja de tomar alguna acción con relación a la moción dentro de los noventa (90) días de ésta haber sido radicada, perderá jurisdicción sobre la misma y el término para solicitar la revisión judicial empezará a contarse a partir de la expira-ción de dicho término de noventa (90) días salvo que la agencia, por justa causa y dentro de esos noventa (90) días, prorrogue el término para resolver por un período que no excederá de treinta (30) días adicionales. 3 LPRA see. 2165.
Como se puede apreciar, la precitada sección establece que una vez se presenta una oportuna solicitud de recon-sideración la agencia dispone de quince días para actuar. En la eventualidad de que ésta rechace de plano la recon-*941sideración incoada o no actúe en el mencionado plazo, el término para solicitar la revisión judicial comenzará a transcurrir nuevamente.
Por su parte, si la agencia oportunamente decide tomar alguna acción con respecto a la moción de reconsideración, cuenta con un término de noventa días, a partir de la pre-sentación de la reconsideración, para resolverla. A esos efec-tos, el plazo de treinta días para recurrir en revisión judicial comenzará a transcurrir desde la fecha en que se archive en autos copia de la notificación de la Resolución que resuelva la moción de reconsideración de forma definitiva.
En cambio, si la agencia acoge la moción de reconside-ración, pero no la resuelve en el plazo de noventa días, esta perderá jurisdicción y, por ende, el término para solicitar revisión judicial comenzará a contar desde el vencimiento de los mencionados noventa días. Nótese, sin embargo, que la agencia puede extender el término de noventa días por un máximo de treinta días adicionales por justa causa y siempre que actúe en los noventa días originales que LPAU establece para resolver la moción de reconsideración. Asoc. Condómines v. Meadows Dev., 190 DPR 843, 850 (2014).
B. Por otra parte, sabido es que la Sec. 3.14 de la LPAU establece que toda orden o resolución final emitida por una agencia advertirá el derecho a solicitar reconside-ración o instar un recurso de revisión judicial, con expre-sión de los términos correspondientes que tienen las partes para ejercer tal derecho. 3 LPRA see. 2164. La aludida sec-ción dispone que cumplido este requisito comenzarán a transcurrir los respectivos plazos. Id. Por lo tanto, si al notificar la determinación administrativa la agencia no cumple con todas las advertencias que requiere la LPAU, ello constituirá una notificación defectuosa.
Con relación a lo anterior, en reiteradas ocasiones este Tribunal ha determinado que se incumple con las exigen-cias del debido proceso de ley cuando no se notifica adecua-damente una determinación administrativa a una parte *942afectada por ella. Molini Gronau v. Corp. PR Dif. Púb., 179 DPR 674, 686 (2010); Comisión Ciudadanos v. G.P. Real Property, 173 DPR 998, 1014 (2008). A tono con ello, hemos resuelto que una notificación defectuosa no activa los térmi-nos para solicitar reconsideración o acudir en revisión judicial. Horizon v. Jta. Revisora, RA Holdings, 191 DPR 228 (2014); Molini Gronau v. Corp. PR Dif. Púb., supra, pág. 687; Comisión Ciudadanos v. G.P. Real Property, supra, pág. 1015; Maldonado v. Junta Planificación, 171 DPR 46, 58 (2007). En ese sentido, la parte afectada por la determina-ción administrativa quedará sujeta a la doctrina de incuria. Molini Gronau v. Corp. PR Dif. Púb., supra, pág. 687; Maldonado v. Junta Planificación, supra, pág. 58.
Cabe señalar que en virtud de la doctrina de incuria se impide a una parte instar un recurso cuando por su dejadez o negligencia, en conjunto con el transcurso del tiempo y otras circunstancias pertinentes, se causa perjuicio a otra. Horizon v. Jta. Revisora, RA Holding, supra; Molini Gronau v. Corp. PR Dif. Púb., supra, pág. 687; Maldonado v. Junta Planificación, supra, pág. 58. En cuanto a ello, repetida-mente este Tribunal ha expresado que no basta con el mero transcurso del tiempo para impedir el ejercicio de una ac-ción; más bien, se deben ponderar otras circunstancias antes de desestimar el recurso instado, tales como: (1) la jus-tificación, si alguna, de la demora; (2) el perjuicio que acarrea, y (3) el efecto sobre intereses privados o públicos involucrados. Maldonado v. Junta Planificación, supra, pág. 58; Pérez, Pellot v. JASAP, 139 DPR 588, 599 (1995). Esto es, cada caso debe ser evaluado a la luz de los méritos y demás circunstancias particulares, ya que la doctrina de la incuria sigue vinculada a la idea fundamental de la equi-dad: es decir, se procuran soluciones justas, apartándose del rigorismo intransigente. Véanse: Pueblo v. Valentín, 135 DPR 245, 256 (1994); Torres Arzola v. Policía de PR, 117 DPR 204, 209 (1986); Pueblo v. Tribunal Superior, 81 DPR 904, 912 (1960).
*943En fin, este Tribunal ha sido enfático en enunciar que cuando un organismo administrativo no advierte adecua-damente conforme lo dispone la LPAU, ello no puede per-judicarle a la parte. Resolver lo contrario tendría el peli-groso efecto de permitir que la agencia se beneficie de actuaciones administrativas que inducen a error a la parte notificada. Horizon v. Jta. Revisora, RA Holding, supra. En consecuencia, el remedio que este Tribunal ha concedido en los casos de notificaciones erróneas ha consistido en otor-garle tiempo a la parte perjudicada para que ejerza su de-recho de revisión judicial como corresponde o atender el recurso de revisión ya presentado; claro está, siempre y cuando no haya mediado incuria. Horizon v. Jta. Revisora, RA Holding, supra; Bomberos Unidos v. Cuerpo Bomberos et al., 180 DPR 723, 762 (2011); Molini Gronau v. Corp. PR Dif. Púb., supra, pág. 688.
Al amparo de la normativa jurídica enunciada, procedo a exponer mi discernimiento en torno a la controversia de epígrafe.
III
Conforme expuse, el 22 de mayo de 2014 le fue notificada al peticionario la resolución administrativa que incluía su sanción disciplinaria. Aunque la resolución notificada le ad-vertía su derecho a solicitar reconsideración ante la agencia en un término de veinte días o a instar un recurso de revi-sión judicial en un plazo de treinta días, esta no exponía todos los pormenores con relación a cómo se activan los tér-minos para acudir en revisión judicial. Es decir, la resolu-ción nada disponía sobre cómo comienzan a transcurrir los plazos para acudir en revisión judicial, conforme lo dicta el texto expreso de la citada Sec. 3.15 de la LPAU.
Recibida la notificación, el 23 de mayo de 2014, el peti-cionario solicitó reconsideración ante la agencia. Esta fue declarada “no ha lugar”, mediante determinación notifi-*944cada el 19 de septiembre de 2014. Es decir, aproximada-mente cuatro meses desde que presentó la moción de reconsideración. A partir de esta notificación, el 20 de oc-tubre de 2014, el señor García Sierra presentó un recurso de revisión judicial ante el Tribunal de Apelaciones.
Examinado el caso, el foro apelativo intermedio deses-timó el recurso por falta de jurisdicción por estimar que la presentación fue prematura. En esencia, razonó correcta-mente que dejar de incluir en la resolución todas las adver-tencias que requiere la LPAU constituyó una notificación defectuosa que contravino el debido proceso de ley del peticionario. Sin embargo, determinó que hasta tanto la agencia enmendara su formulario de notificación para cumplir con todo lo requerido por la LPAU, los términos para revisar judicialmente la determinación administra-tiva no se activarían. En desacuerdo con este proceder, el señor García Sierra recurrió ante este Tribunal. Empero, su recurso de certiorari fue declarado “no ha lugar” por la Sala II de este Tribunal.
Luego de ponderar los documentos que obran en autos, considero que el Tribunal de Apelaciones incidió al deses-timar el recurso del peticionario fundamentado en que era prematuro debido a la notificación defectuosa de la agencia. En su lugar, entiendo que según nuestros pronun-ciamientos jurisprudenciales correspondía analizar la con-troversia según la doctrina de incuria y, por lo tanto, deter-minar si debía atenderse el recurso de revisión judicial ya presentado. Especialmente, ante el patrón de incumpli-miento de la agencia que nos denuncia el Tribunal de Ape-laciones, el cual por la seriedad del asunto amerita la in-tervención de este Tribunal. Me explico.
De una lectura de las advertencias contenidas en la re-solución notificada el 22 de mayo de 2014, se desprende con claridad que no incluían todas las disposiciones pertinen-tes que establece la LPAU. Esto es, la resolución notificada solo le apercibía al señor García Sierra de los términos *945generales para solicitar reconsideración o incoar un re-curso de revisión judicial. Nada disponía de los otros por-menores para acudir en revisión judicial según la citada Sec. 3.15 de la LPAU.
Las omisiones de la agencia no necesariamente le impi-den al señor García Sierra lograr un acceso adecuado al foro judicial para solicitar revisión. Ello, porque la presen-tación del recurso de revisión ante el foro apelativo inter-medio debió evaluarse a la luz de la doctrina de incuria.
El examen del expediente me lleva a concluir que el señor García Sierra actuó conforme a uno de los supuestos incluidos en las advertencias de la resolución notificada el 22 de mayo de 2014. Es decir, solicitó reconsideración en el término requerido de veinte días. Luego de cuatro meses sin expresión alguna de la agencia, recibió la notificación que declaró “no ha lugar” la reconsideración suplicada. Ante ello, el peticionario no se cruzó de brazos ni mucho menos mostró dejadez o negligencia, sino que diligente-mente instó su recurso de revisión judicial oportunamente. Es decir, a pesar de la notificación defectuosa emitida por la agencia, el señor García Sierra ejerció válida y correcta-mente su derecho de acudir en revisión.
Adviértase que las circunstancias que motivan la pre-sentación del recurso de revisión inevitablemente llevan a concluir que no se le ha ocasionado perjuicio alguno a la agencia concernida, ni se le ha colocado en estado de desventaja. Nótese que tampoco se ha causado un menos-cabo a algún interés público o privado que amerite la des-estimación del recurso. Todo lo contrario, considero que el presente caso contiene asuntos que requieren que se atien-dan en los méritos.
Al amparo de lo anterior y en vista de que no hubo in-curia por parte del peticionario, opino que el Tribunal de Apelaciones contaba con jurisdicción para atender el re-curso de revisión instado. A esos efectos, sostengo que el foro apelativo intermedio debió dilucidar en sus méritos la *946reclamación presentada por el señor García Sierra y hacer una adjudicación conforme a Derecho. Incidió al desesti-mar su recurso sin ponderar las circunstancias del pre-sente caso, a la luz de los pronunciamientos jurispruden-ciales de este Tribunal.
Indudablemente, resolver que procedía la desestima-ción, sin más, del recurso de revisión judicial instado atestó un duro golpe al acceso a la justicia del señor García Sierra. En ese sentido, no basta con un mero reconoci-miento de los derechos del peticionario, sin acompañarlo con un efectivo remedio judicial que no se limite a depen-der de la voluntad de la agencia incumplidora. Ello se agrava al considerar que fue la reiterada actuación admi-nistrativa de incumplir con las advertencias legales que requiere nuestro ordenamiento lo que tuvo el efecto de ce-rrarle las puertas del foro judicial a quien válidamente acudió a ellas. Es decir, el incumplimiento de la agencia terminó beneficiándola y, en cambio, le ocasionó un perjui-cio al señor García Sierra quien es precisamente el afec-tado por la determinación administrativa.
Por lo tanto, opino que el Tribunal de Apelaciones debió examinar la controversia en armonía con la normativa ju-risprudencial y estatuaria concerniente a las notificaciones administrativas defectuosas. Ciertamente, ese proceder le hubiera asegurado al señor García Sierra el acceso necesa-rio para dilucidar los méritos de su reclamo, más allá del rigorismo con que lamentablemente se enfrentó. Ello me conduce a advertir nuevamente que el acceso a la justicia no debe ser relegado a mera retórica jurídica, sino que debe ponerse en acción; más aún cuando nuestro ordenamiento cuenta con los mecanismos para ello.
Por todo lo anterior, sostengo que el presente caso ame-ritaba la intervención de este Tribunal. En su lugar, se optó por proveer “no ha lugar” al recurso presentado por el señor García Sierra. En vista de que no puedo avalar un curso de acción que pasa por alto toda una normativa jurí-*947dica vigente con relación a las notificaciones administrati-vas defectuosas y, más aún, deja desprovisto del acceso a la justicia a un ciudadano, disiento.
IV
Bajo el prisma de los fundamentos que anteceden, expe-diría el recurso de certiorari presentado por el señor García Sierra. Ello, con el fin de revocar el dictamen emitido por el Tribunal de Apelaciones y, por ende, devolver el caso a ese foro para que dilucide en los méritos el recurso de revisión instado por el peticionario.

(1) Del expediente administrativo se desprende que no es hasta el 24 de junio de 2014 que la Oficina de Asuntos Legales recibió la solicitud de reconsideración pre-sentada por el Sr. José L. García Sierra.


(2) Ley Núm. 170 de 12 de agosto de 1988 (3 LPRA see. 2101 et seq.).